             Case 4:16-cv-01652-ACA Document 49 Filed 10/18/18 Page 1 of 3                            FILED
                                                                                             2018 Oct-18 AM 11:07
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

TERRY BLUMENFELD,                            )
                                             )
         Plaintiff,                          )
                                             )
vs.                                          )     Civil Action No.: 4:16-cv-01652-ACA
                                             )
REGIONS BANK,                                )              OPPOSED
                                             )
         Defendant.                          )

    MOTION TO CERTIFY FOR INTERLOCUTORY APPEAL PURSUANT
        TO 28 U.S.C. § 1292(b) AND TO STAY PENDING APPEAL

         COMES NOW Defendant Regions Bank (“Defendant” or “Regions”) and

hereby moves 1this Honorable Court to amend and certify its September 5, 2018

Memorandum Opinion and Order regarding the standard to be applied to a “user”

of a consumer report for immediate interlocutory appeal to the Eleventh Circuit.

Specifically, Regions requests that the Court amend its September 5, 2018

Memorandum Opinion and Order to state that the following question meets

§1292(b)’s requirements: Whether §1681b(f) of the Fair Credit Reporting Act

applies the “reason to believe” standard of §1681b(a) in determining whether a

“user” has a permissible purpose to access or use a consumer report?


1
 Counsel for the Defendant and Plaintiff counsel have communicated over the last several days
regarding whether the Plaintiff opposes the requested certification of the question for an
interlocutory appeal. And, in that regard, a draft of the Motion was provided to Plaintiff’s
counsel for consideration. After reviewing a draft of the Motion, Plaintiff’s counsel requested
that the Motion be noted as “Opposed.”


04617209.1
             Case 4:16-cv-01652-ACA Document 49 Filed 10/18/18 Page 2 of 3



         In support of the requested certification, and the corresponding request for a

stay of the action pending appeal, Regions relies on its Brief in Support, filed

contemporaneously with this Motion.

         WHEREFORE, Regions respectfully requests that the Court, pursuant to 28

U.S.C. § 292(b), amend its September 5, 2018 Order and certify the following

issue as presenting a “controlling question of law as to which there is substantial

ground for difference of opinion and that an ultimate appeal from the Order may

materially advance the ultimate termination of litigation”: Whether §1681b(f) of

the Fair Credit Reporting Act applies the “reason to believe” standard of §1681b(a)

in determining whether a “user” has a permissible purpose to access or use a

consumer report?

         In addition, Regions respectfully requests that the Court stay this action

pending disposition of the interlocutory appeal. Finally, Regions seeks such other

and different relief as the Court deems appropriate under the circumstances.



                                                Respectfully submitted,


                                                /s/ Stephen Bumgarner
                                                John David Collins
                                                Stephen J. Bumgarner
                                                Mark D. Foley, Jr.
                                                Attorneys for Defendant




04617209.1                                  2
             Case 4:16-cv-01652-ACA Document 49 Filed 10/18/18 Page 3 of 3



OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North, Suite 2400
Birmingham, Alabama 35203
Phone: (205) 254-1000
Fax: (205) 254-1999
sbumgarner@maynardcooper.com



                            CERTIFICATE OF SERVICE

      I hereby certify that on the 18th day of October, 2018, I served a copy of the
foregoing by electronically filing with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:

John G. Watts
M. Stan Herring
Watts & Herring, LLC
The Kress Building
301 19th Street North
Birmingham, AL 35203


                                               /s/ Stephen Bumgarner
                                               OF COUNSEL




04617209.1                                 3
